DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed December 21, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on December 21, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,920,966 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowable over the prior art because Claim 1 sets forth a portable lighting device comprising a light source, a body supporting the light source, the body including a first aperture, a second aperture, and a base with a bottom surface opposite the light source, the first and second apertures configured to receive an electrical cable such that the electrical cable extends through both the first and second apertures, a mounting assembly coupled to the base, the mounting assembly including a movable tab, wherein the tab is movable relative to the base between a stored position and a deployed position, and wherein the tab is configured to at least partially support the portable 
Claims 12-16 are allowable over the prior art for the reasons set forth in the last Office Action dated September 23, 2021.
Claims 17-20 are allowable over the prior art because Claim 17 sets forth a portable lighting device comprising a light source, a body supporting the light source, the body including a base having a bottom surface opposite the light source and a plurality of tabs movably coupled to the base, wherein the plurality of tabs is movable relative to the base between a stored position and a deployed position, wherein the plurality of tabs is engageable with an interior of the electrical box when the plurality of tabs is in the deployed position to couple the portable lighting device to the electrical box, wherein the plurality of tabs is biased toward the deployed position by respective springs.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wenzel et al 10,920,966 is being included with this Office Action as the patent was inadvertently left off the PTO-892 in the last Office Action dated September 23, 2021.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875